Order of Supreme Court, New York County (Hortense W. Gabel, J.), entered May 6, 1985, which granted plaintiff wife’s motion for the appointment of Richard J. Kurtz, Esq. as counsel to plaintiff in her capacity as receiver of various properties, which motion was granted nunc pro tunc as of July 1, 1984, is unanimously reversed, on the law, without costs, with leave granted to plaintiff to seek appointment of an attorney, after designation of a coreceiver, upon proper application.
By a prior order of Justice Gabel, plaintiff wife was appointed sole receiver of defendant’s interests in property located in Brooklyn, Queens, Monsey, New York and Jerusalem. Upon defendant’s appeal we modified that order to provide for appointment by the court of an independent core*409ceiver and we directed that further applications be submitted to the Justice then presiding in Part V. (Fischer v Fischer, 111 AD2d 25.)
The present order appointing Mr. Kurtz, plaintiffs attorney in the matrimonial action, as counsel to plaintiff in her capacity as receiver was issued just prior to this court’s earlier decision. An appointment of an independent coreceiver was never made, and the motion for appointment of counsel was not addressed to the Justice presiding in Part V. Because of such noncompliance with our prior order, we reverse the order appealed herein, but grant plaintiff leave to seek appointment of an attorney after designation of an independent coreceiver. We note also that the attorney for the receiver was not appointed in conformity with Bronx and New York County Supreme Court Rules § 660.24 (22 NYCRR). Concur — Sandler, J. P., Carro, Asch, Fein and Lynch, JJ.